


Exhibit 10.6

 

OVASCIENCE, INC.

 

Incentive Stock Option Agreement

Granted Under 2012 Stock Incentive Plan

 

1.             Grant of Option.

 

This agreement evidences the grant by OvaScience, Inc., a Delaware corporation
(the “Company”), on              , 201     (the “Grant Date”) to
                                 , an employee of the Company (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2012 Stock Incentive Plan (the “Plan”), a
total of                 shares (the “Shares”) of common stock, $0.001 par value
per share, of the Company (“Common Stock”) at $                 per Share. 
Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern time,
on                           (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).  Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

 

2.             Vesting Schedule.

 

This option will become exercisable (“vest”) as to [25]% of the original number
of Shares on the first anniversary of the Vesting Commencement Date and as to an
additional [6.25]% of the original number of Shares at the end of each
successive [three-month] period following the first anniversary of the Vesting
Commencement Date until the [fourth] anniversary of the Vesting Commencement
Date.  For purposes of this Agreement, “Vesting Commencement Date” shall mean
                .

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3.             Exercise of Option.

 

(a)           Form of Exercise.  Each election to exercise this option shall be
accompanied by a completed Notice of Stock Option Exercise in the form attached
hereto as Exhibit A, signed by the Participant, and received by the Company at
its principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan.  The Participant may purchase less than the number
of Shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.

 

(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).

 

(c)           Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to

 

--------------------------------------------------------------------------------


 

exercise this option shall terminate three months after such cessation (but in
no event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation.  Notwithstanding the foregoing, if
the Participant, prior to the Final Exercise Date, violates the non-competition
or confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon such
violation.

 

(d)           Exercise Period Upon Death or Disability.  If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

 

(e)           Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment.  If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment by the Company for Cause, and the effective date of
such employment termination is subsequent to the date of delivery of such
notice, the right to exercise this option shall be suspended from the time of
the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s employment shall not be
terminated for Cause as provided in such notice or (ii) the effective date of
such termination of employment (in which case the right to exercise this option
shall, pursuant to the preceding sentence, terminate upon the effective date of
such termination of employment).  If the Participant is party to an employment
or severance agreement with the Company that contains a definition of “cause”
for termination of employment, “Cause” shall have the meaning ascribed to such
term in such agreement.  Otherwise, “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment shall be considered to have
been terminated for Cause if the Company determines, within 30 days after the
Participant’s resignation, that termination for Cause was warranted.

 

4.             Tax Matters.

 

(a)           Withholding.  No Shares will be issued pursuant to the exercise of
this option unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required by law to be withheld in respect of this
option.

 

(b)           Disqualifying Disposition.  If the Participant disposes of Shares
acquired upon exercise of this option within two years from the Grant Date or
one year after such Shares were acquired pursuant to exercise of this option,
the Participant shall notify the Company in writing of such disposition.

 

5.             Transfer Restrictions.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and

 

2

--------------------------------------------------------------------------------


 

distribution, and, during the lifetime of the Participant, this option shall be
exercisable only by the Participant.

 

6.             Provisions of the Plan.

 

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

OVASCIENCE, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SIGNATURE PAGE TO INCENTIVE STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2012 Stock Incentive Plan.

 

 

PARTICIPANT

 

 

 

 

 

 

 

Address:

 

--------------------------------------------------------------------------------


 

NOTICE OF STOCK OPTION EXERCISE

 

 

Date:

 

(1)

 

OvaScience, Inc.

[Address]

 

Attention:  Treasurer

 

Dear Sir or Madam:

 

I am the holder of an Incentive Stock Option granted to me under the
OvaScience, Inc. (the “Company”) 2012 Stock Incentive Plan on
                    (2) for the purchase of                           (3) shares
of Common Stock of the Company at a purchase price of $             (4) per
share.

 

I hereby exercise my option to purchase                    (5) shares of Common
Stock (the “Shares”), for which I have enclosed                          (6) in
the amount of                     (7).  Please register my stock certificate as
follows:

 

Name(s):

                                          

(8)

 

 

 

Address:

 

 

 

 

 

Tax I.D. #:

                                          

(9)

 

--------------------------------------------------------------------------------

(1)           Enter the date of exercise.

(2)           Enter the date of grant.

(3)           Enter the total number of shares of Common Stock for which the
option was granted.

(4)           Enter the option exercise price per share of Common Stock.

(5)           Enter the number of shares of Common Stock to be purchased upon
exercise of all or part of the option.

(6)           Enter “cash”, “personal check” or if permitted by the option or
Plan, “stock certificates No.                    and                     ”.

(7)           Enter the dollar amount (price per share of Common Stock times the
number of shares of Common Stock to be purchased), or the number of shares
tendered.  Fair market value of shares tendered, together with cash or check,
must cover the purchase price of the shares issued upon exercise.

(8)           Enter name(s) to appear on stock certificate: (a) Your name only;
(b) Your name and other name (i.e., John Doe and Jane Doe, Joint Tenants With
Right of Survivorship); or (c) In the case of a Nonstatutory option only, a
Child’s name, with you as custodian (i.e., Jane Doe, Custodian for Tommy Doe). 
Note:  There may be income and/or gift tax consequences of registering shares in
a Child’s name.

 

(10)[I represent, warrant and covenant as follows:

 

10.          I am purchasing the Shares for my own account for investment only,
and not with a view to, or for sale in connection with, any distribution of the
Shares in violation of the Securities Act of 1933 (the “Securities Act”), or any
rule or regulation under the Securities Act.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

11.          have had such opportunity as I have deemed adequate to obtain from
representatives of the Company such information as is necessary to permit me to
evaluate the merits and risks of my investment in the Company.

 

12.          I have sufficient experience in business, financial and investment
matters to be able to evaluate the risks involved in the purchase of the Shares
and to make an informed investment decision with respect to such purchase.

 

13.          I can afford a complete loss of the value of the Shares and am able
to bear the economic risk of holding such Shares for an indefinite period.

 

14.          I understand that (i) the Shares have not been registered under the
Securities Act and are “restricted securities” within the meaning of Rule 144
under the Securities Act, (ii) the Shares cannot be sold, transferred or
otherwise disposed of unless they are subsequently registered under the
Securities Act or an exemption from registration is then available; (iii) in any
event, the exemption from registration under Rule 144 will not be available for
at least one year and even then will not be available unless a public market
then exists for the Common Stock, adequate information concerning the Company is
then available to the public, and other terms and conditions of Rule 144 are
complied with; and (iv) there is now no registration statement on file with the
Securities and Exchange Commission with respect to any stock of the Company and
the Company has no obligation or current intention to register the Shares under
the Securities Act.]

 

Very truly yours,

 

 

 

 

 

(Signature)

 

 

--------------------------------------------------------------------------------

(9)           Social Security Number of Holder(s).

(10)         The investment representation is not necessary if the issuance of
the shares is covered by an effective registration statement on Form S-8.

 

--------------------------------------------------------------------------------
